DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 and 14-22 are allowed.
Reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that a switchable light-collimating film, comprising a combination of various elements as claimed, more specifically, the combination of “a collimating layer having a thickness of at least 20 pm, and comprising a plurality of elongated chambers, each elongated chamber having an opening, and each elongated chamber having height, length (L), and width (W); wherein the elongated chambers are arranged in rows and columns when the collimating layer is viewed from above; wherein the longer dimension (L) of the elongated chambers run along rows; wherein first row of elongated chambers includes a gap between elongated chambers of first column and second column; wherein second row of elongated chambers includes a gap between elongated chambers of first column and second column; wherein the gap between elongated chambers of first column and second column in the first row is offset horizontally from the gap between elongated chambers of first column and second column in the second row; wherein third row of elongated chambers includes a gap between elongated chambers of first column and second column; wherein the gap between elongated chambers of first column and second column in the second row is Lin et al. Serial No. 161523,470 Response to Final Office Action dated February 24, 2022Page 3offset horizontally from the gap between elongated chambers of first column and second column in the third row; and wherein the gap between elongated chambers of first column and second column in the first row is offset horizontally from the gap between elongated chambers of first column and second column in the third row” as set forth in claims 1 and 18.
Claims 2-10 and 14-17 are allowed since they depend either directly or indirectly on the allowed claim 1.
Claims 19-22 are allowed since they depend either directly or indirectly on the allowed claim 18.

Cited but not applied prior art:
	Shiota (US 2016/0077363) discloses (at least in Figs. 6A-6B and Fig. 10A) an optical element comprising a first light-transmissive electrode layer 125; light transmission regions 120 having a thickness of at least 20 µm (par. [0078]), and comprising a plurality of elongated chambers (a plurality of spaces between 120 considered elongated chambers), each elongated chamber having an opening, and each elongated chamber having height, length (L), and width (W); a bistable electrophoretic fluid 140 comprising pigment particles 141 disposed in elongated chamber; a second light-transmissive electrode layer 250, wherein the first and second light-transmissive layers 125, 250 are disposed on either side of the light transmission regions 120; wherein the elongated chambers are arranged in rows and columns when the collimating layer is viewed from above; wherein the adjacent elongated chambers within the same row are separated by a gap of less than 30 µm (par. [0067]; Examiner notes: a gap between adjacent elongated chambers within the same row would be equal to a width of the light 
	However, Shiota lacks disclosure of wherein the gap between elongated chambers of first column and second column in the first row is offset horizontally from the gap between elongated chambers of first column and second column in the second row; wherein the gap between elongated chambers of first column and second column in the second row is Lin et al. Serial No. 161523,470 Response to Final Office Action dated February 24, 2022Page 3offset horizontally from the gap between elongated chambers of first column and second column in the third row; and wherein the gap between elongated chambers of first column and second column in the first row is offset horizontally from the gap between elongated chambers of first column and second column in the third row.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- March 12, 2022